t c memo united_states tax_court ramon j and sheila a jeanmarie petitioners v commissioner of internal revenue respondent docket no filed date ramon j jeanmarie and sheila a jeanmarie pro sese catherine s tyson gerald brantley and t richard sealy iii for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether dollar_figure petitioner ramon j jeanmarie petitioner received in from the office of personnel management opm as disability benefits under the civil service retirement_system csrs is excludable from income pursuant to sec_104 findings_of_fact none of the facts have been stipulated at the time they filed the petition petitioners resided in el paso texas in petitioner enlisted in the united_states army army prior to joining the army petitioner suffered from urinary problems he thought his urinary problems were corrected before entering the army however after entering the army his symptoms returned petitioner served in the army until petitioner received an honorable discharge not a medical discharge from the army petitioner did not receive veterans’ administration va disability when he left the army petitioner’s urinary problems persisted after he left the army after he left the army petitioner was employed as a civil service employee of the united_states navy navy in petitioner’s employment with the navy was terminated petitioner fought his termination and in he was reinstated at trial respondent conceded the only other adjustment contained in the notice_of_deficiency dollar_figure of interest_income because it was de_minimis immediately upon his return the navy submitted the paperwork for petitioner’s retirement in petitioner retired from the navy effective date petitioner started receiving a pension disability benefits under csrs from opm sometime in the mid to late 1990s petitioner applied for va disability his application was denied during petitioner received dollar_figure from opm as disability benefits under csrs opm reported the distribution to respondent on its form 1099r statement of annuity paid the distribution code on the form 1099r was listed as 3-disability petitioners did not report the dollar_figure on their joint federal_income_tax return opinion sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues 116_tc_438 respondent concedes that sec_7491 is applicable to this case respondent argues that petitioners have neither introduced credible_evidence pursuant to sec_7491 nor satisfied the prerequisites of sec_7491 h conf rept pincite 1998_3_cb_747 the burden is on the taxpayer to show that he satisfied the prerequisites of sec_7491 on the instant record we agree with respondent we conclude that petitioners bear the burden of proving that respondent’s determination is wrong rule a as a general_rule the internal_revenue_code imposes a tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating such taxable_income means all income from whatever source derived the supreme court has long reiterated the sweeping scope of sec_61 515_us_323 348_us_426 340_f3d_1074 9th cir affg in part and revg in part on another ground tcmemo_2002_5 pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law sec_1_61-11 income_tax regs sec_104 in contrast provides an exception with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly commissioner v schleier supra pincite 504_us_229 souter j concurring in judgment banaitis v commissioner supra pincite sec_104 reads in pertinent part we note that our decision in this case would not change if respondent bore the burden_of_proof sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country or in the coast and geodetic survey or the public health service or as a disability annuity payable under the provisions of sec_808 of the foreign service act of b termination of application of subsection a in certain cases -- in general --subsection a shall not apply in the case of any individual who is not described in paragraph individuals to whom subsection a continues to apply --an individual is described in this paragraph if-- d on application therefor he would be entitled to receive disability compensation from the veterans’ administration benefits paid under csrs do not provide compensation_for military injuries 78_tc_864 affd per curiam 709_f2d_1206 8th cir title u s c sec a provides any employee shall be considered to be disabled only if the employee is found by the office of personnel management to be unable because of disease or injury to render useful and efficient service in the employee’s position and is not qualified for reassignment under procedures prescribed by the office to a vacant position which is in the agency at the same grade or level and in which the employee would be able to render useful and efficient service under this provision the nature or cause of the disability is irrelevant and all that is taken into account is the employee’s ability to perform his or her job or a vacant position in his or her agency at the same grade or level see also haar v commissioner supra pincite similarly discussing former u s c sec repealed by the omnibus reconciliation act of publaw_96_499 94_stat_2606 which defined disability as meaning totally disabled or total disability for useful and efficient service in the grade or class of position last occupied by the employee because of disease or injury accordingly in determining eligibility for disability retirement and the amount of disability annuity payments under csrs no consideration is given to whether the disease or injury arose from military service see id pincite accordingly we conclude that sec_104 did not entitle petitioner to exclude the disability payments he received in because disability payments made under csrs are not paid for personal injuries or sickness incurred in military service id see also rutt-hahn v commissioner tcmemo_1996_536 sec_104 does not apply to disability payments made under csrs for civilian service for the sake of completeness we shall address some additional points raised by petitioner first petitioner’s injury was not incurred in military service petitioner testified that he suffered from his symptoms prior to entering the army second petitioners argue that petitioner satisfied the requirements of sec_104 in order for sec_104 to continue to apply pursuant to sec_104 sec_104 must apply in the first place--ie the amounts must be received for personal injuries or sickness resulting from active_service in the armed_forces we have found that sec_104 does not apply to the dollar_figure petitioner received from opm therefore the provisions of sec_104 are not applicable to this case see kiourtsis v commissioner tcmemo_1996_534 third even if the provisions of sec_104 were applicable to this case petitioner is not an individual described in sec_104 petitioners contend that petitioner was entitled to receive disability compensation from the va and this would qualify him under sec_104 contrary to their assertions the va denied petitioner’s application_for disability compensation ie he is not entitled to receive disability compensation from the va this is established by the evidence petitioners presented3 and several court decisions which we take judicial_notice of pursuant to rule of the federal rules of evidence jeanmarie v principi no u s app vet claims lexis wl vet app date jeanmarie v gober no wl vet app date jeanmarie v west no wl vet app date remanded without published opinion 194_f3d_1332 fed cir last petitioners contend that respondent allowed petitioners to exclude petitioner’s csrs annuity from income in prior tax years each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a prior year 55_tc_28 see kiourtsis v commissioner supra applying this principle in the context of a sec_104 case to reflect the foregoing decision will be entered under rule at the close of the trial the court offered to keep the record open so petitioners could supply additional records regarding petitioner’s va claims petitioners objected so we closed the record
